WiNsnow, O. J.
The contract of assumption of the mortgage was in fact a contract made by the deceased in his lifetime, and its formal completion by the exchange of deeds under the authority of the county court after Corry’s death created no personal liability on the part of the administrator nor preferred liability against the estate, but simply a liability on an equal footing with other debts contracted by the deceased.
The language of the judgment is not fortunate nor apt, but we think that, taken altogether, it may properly be construed as the circuit judge who signed it construed it, namely, as a judgment neither imposing personal liability on the administrator nor giving the claim for deficiency preference over other debts, but declaring it to be a valid claim against the estate on a par with other claims to be certified to the county court for enforcement.
It is true that there are some provisions of the judgment which seem somewhat out of harmony with this construction, but we regard it as the dominant note.and thought, the more so as it agrees with the law. A critical review of the various provisions would be of no material value. They may be found in the statement of the case.
By the Court. — Order affirmed.